FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         SEPTEMBER 15, 2022
                                                                      STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 169

Interest of A.C.


State of North Dakota,                                Petitioner and Appellee
      v.
A.C., Child; L.C., Mother,                                       Respondents
      and
A.L., Father,                                      Respondent and Appellant

                                No. 20220081

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephanie R. Hayden, Judge.

AFFIRMED.

Per Curiam.

Diane K. Davies-Luger, Assistant State’s Attorney, Fargo, ND, for petitioner
and appellee.

Kylie M. Oversen, Fargo, ND, for respondent and appellant.
                                Interest of A.C.
                                 No. 20220081

Per Curiam.

[¶1] A.L. appealed from an order terminating parental rights over A.C. A.L.
argued the juvenile court erred in finding the Cass County Human Services
Zone engaged in active efforts to prevent the breakup of an Indian family as
required by the Indian Child Welfare Act (“ICWA”). A.L. also argued the State
failed to prove beyond a reasonable doubt that continued custody of A.C. by
A.L. would likely result in serious harm to A.C. In Interest of A.C., 2022 ND
123, 975 N.W.2d 567, we retained jurisdiction and remanded for further factual
findings on ICWA requirements and North Dakota law as codified by N.D.C.C.
§ 27-20.3-19.

[¶2] On remand, the juvenile court found ICWA does not apply to A.C.
because she is not an Indian Child as defined by the act under N.D.C.C. § 27-
20.3-19(1)(d) and (h) and 25 U.S.C. § 1903 (4) and (9). The court found ICWA
does not apply to A.C. in this case, primarily because a legal relationship has
not been established between A.C. and A.L. due to A.L.’s failure to have his
paternity adjudicated. A.L. is not listed on the birth certificate of A.C. and has
failed to establish legal paternity. A.C. cannot qualify for enrollment with the
Turtle Mountain Band of Chippewa Indians on her mother’s standing alone.
The court also found the continued custody of A.C. by either parent would
likely result in serious emotional or physical damage to A.C. Based on these
findings, the court found A.C. was not an Indian Child so ICWA did not apply
and concluded A.L.’s parental rights should be forever terminated. We
conclude the decision of the juvenile court is supported by findings meeting the
required standard of proof and the court did not abuse its discretion in
terminating A.L.’s parental rights. We summarily affirm under N.D.R.App.P.
35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers



                                        1
Lisa Fair McEvers
Jerod E. Tufte




                    2